Citation Nr: 9919291	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-28 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

Entitlement to an increased evaluation for chondromalacia of 
the left patella, status post lateral release with 
degenerative joint disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1986 to August 
1990.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which a 10 percent 
rating for chondromalacia of the left patella, status post 
lateral release, with degenerative joint disease was granted, 
effective in February 1993.

Subsequently, the RO granted a 20 percent evaluation, 
effective from October 1992, and a temporary 100 percent 
evaluation, effective from November 28, 1993, to January 31, 
1994, for surgery necessitating a period of convalescence 
under 38 C.F.R. § 4.30.  However, the veteran's appeal 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans' Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's chondromalacia of the left knee, status 
post lateral release, with degenerative joint disease, is 
currently manifested by subjective complaints of pain, 
swelling, locking, and popping in the joint; objective 
observations of pain and painful motion, popping and crepitus 
in the joint; x-ray evidence of degenerative changes plus 
range of motion from 0 to 110 degrees; but no effusion or 
instability.

3.  The veteran's scars, which are the residuals of his 
inservice surgery, are essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of more than 20 percent 
for chondromalacia of the left patella, status post-lateral 
release are not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 
4.59, Diagnostic Code 5258 (1998).

2.  The criteria for the assignment of a separate, 10 percent 
rating for degenerative joint disease of the left knee have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 4.59, 
Diagnostic Code 5010-5003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

The veteran testified before the undersigned member of the 
Board in March 1999 that he had received treatment from both 
the VA and private health care providers in 1998.  These 
records are not presently before the Board.  In addition, he 
testified that his left knee disability had worsened in 
severity since the last, July 1997, VA examination.  However, 
the Board notes that the veteran also testified, upon 
specific questioning by his representative and the 
undersigned Board member, that his symptoms had not changed, 
although the intensity and frequency of his symptoms had 
increased.  After comparing the veteran's description of his 
current knee disability in March 1999 with the 1997 records 
of examination and treatment and the rating criteria, the 
Board concludes that there has not been a material change in 
the veteran's service-connected left knee disability since 
1997, that is, one that might result in an increased 
disability evaluation.  Thus, the Board finds that the 
additional evidence, if obtained, would not likely present a 
disability picture different from that which is already 
depicted in the medical evidence of record, including the 
veteran's testimony before the Board.  Therefore, the Board 
finds that it is not necessary to obtain this additional 
evidence.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  In the present case, service medical 
records show the veteran injured his left knee and underwent 
two surgeries for left knee arthroscopy and lateral release 
for chondromalacia.  In January 1990, he was treated for 
edema and effusion into the left knee joint.  A discharge 
physical is not of record, but a Report of Medical Board 
shows a diagnosis of mild degenerative arthritis, 
patellofemoral joint, left knee.  A February 1992 VA 
examination report shows complaints of swelling off and on 
about twice monthly and lasting a day or two, full range of 
motion, no deformity, and no instability.  The RO granted 
service connection for chondromalacia patella, left knee, 
status post lateral release, with early degenerative changes, 
awarding a noncompensable evaluation effective from December 
1991.

In May 1993, the RO increased the evaluation for the service-
connected chondromalacia of left patella, status post lateral 
release with degenerative joint disease to 10 percent, 
effective from February 1993.  The evidence then included an 
April 1993 VA examination report showing complaints of 
chronic pain and swelling.  The examiner noted objective 
observations of range of motion from zero to 90 degrees, no 
swelling or heat, and no crepitus or instability. X-rays 
evidenced mild degenerative joint disease of the femoral-
patellar articulation, but were otherwise unremarkable.

In March 1994, the RO increased the evaluation for the 
service-connected chondromalacia of left patella, status post 
lateral release with degenerative joint disease to 20 
percent, effective from October 1992.  In addition, the RO 
granted a 100 percent convalescence evaluation, from November 
28, 1993 to January 31, 1994, thereafter confirming and 
continuing the 20 percent evaluation, effective in February 
1994.  Private and VA treatment records noted continuing 
complaints of pain, swelling, locking, and collapse, and 
findings of effusion, laxity, and full range of motion; and 
VA hospital records showed the veteran had undergone further 
arthroscopy with debridement of articular surface of the 
patella and articular cartilage flap tear of the medial femur 
in November 1993.  The 20 percent evaluation has been 
confirmed and continued to the present.

The veteran contends that he experiences constant pain, that 
he is unable to walk or to bear weight for significant 
distance or for a long period of time, and that he 
experiences swelling, locking, and popping in the knee joint.  
After review of the record, the Board finds that the evidence 
of record does not support the assignment of a rating greater 
than 20 percent for the chondromalacia of left patella, 
status post lateral release, but that the record does support 
the assignment of a separate 10 percent rating for 
degenerative joint disease of the left knee.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation.  However, they do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The current 20 percent rating for chondromalacia of the left 
patella, status post lateral release with degenerative joint 
disease, was assigned under Diagnostic Code 5258, for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  There is no 
greater evaluation provided for under this diagnostic code.  
There is thus no higher evaluation that can be considered 
under this diagnostic code.

The RO discussed the applicability of Diagnostic Code 5257 to 
the manifestations of the veteran's left knee disability as 
well.  Diagnostic Code 5257 affords a higher evaluation for 
impairment of the knee that is severe, characterized by 
recurrent subluxation or lateral instability.  And the 
veteran has reported that his left knee gives way.  However, 
the medical evidence of record does not concur.  The most 
recent, June 1997, VA examination report notes no findings of 
instability.  Similarly, March 1995 and April 1996 VA 
examination reports-conducted after the veteran's November 
1993 surgery-reflect no findings of instability.  
Specifically, the examiner observed the veteran to exhibit 
good stability in March 1995, and, in April 1996, the 
examiner specifically noted no subluxation or lateral 
instability.  Furthermore, the record is devoid of any 
treatment records showing complaints of or treatment for 
episodes of dislocation or collapse.  Rather, VA and private 
treatment records document complaints of and treatment for 
chronic knee pain, swelling, and effusion.  Thus, the Board 
can not find that the veteran's left knee disability meets 
the criteria for a higher evaluation under this diagnostic 
code.

After consideration of the evidence, the Board finds that the 
criteria for a rating higher than 20 percent under Diagnostic 
Code 5258 or 5257 are not met.  Specifically, the medical 
evidence of record simply does not establish that the 
veteran's symptomatology is manifested by knee impairment 
involving recurrent subluxation or lateral instability.

In Chairman's Memorandum VAOPGCPREC 23-97 (July 1, 1997), it 
was held that where the manifestations of a condition create 
a separate disability, the symptomatology of which neither 
duplicates nor overlaps that of another condition, assigning 
a separate rating under the appropriate diagnostic code does 
not violate the provisions of 38 C.F.R. § 4.14, which 
prohibits evaluating the same manifestations of a condition, 
albeit diagnosed variously, under different ratings.  The 
opinion held, for example, that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Thus, in addition to considering whether an 
increased evaluation for the residuals of an injury to the 
veteran's right knee is warranted under Diagnostic Code 5258, 
the Board will also analyze whether separate, compensable 
evaluations are warranted for any other manifestations that 
may be rated under Diagnostic Codes 5256, 5257, 5259, 5260, 
5261, 5262, and 5263.

While an additional evaluation could be available for 
impairment of the knee characterized by recurrent subluxation 
or lateral instability, as discussed above, the medical 
evidence simply does not establish that the veteran exhibits 
instability or subluxation in his left knee joint.  

Concerning the assignment of a separate evaluation under 
Diagnostic Code 5259 for the symptomatic removal of semilunar 
cartilage, the Board notes that, although some records 
contain reference to a past meniscectomy, the record shows 
that the veteran has not, in fact, had such a procedure 
performed.  Consequently, a rating under this diagnostic code 
is not appropriate.  The March 1995 VA examination report and 
VA outpatient records reflect a history of prior meniscus 
removal and/or cite an impression of disability as secondary 
to inservice meniscectomy.  In addition, the February 1992 VA 
examination report notes a history of inservice cartilage 
removal and a diagnosis of postoperative meniscus removal, 
left knee.  The service medical records, however, do not show 
that the veteran underwent a medial meniscectomy.  Rather, 
they show that he underwent lateral release for 
chondromalacia patellae of the left knee.  Moreover, the 
examiners who conducted the February 1992 and March 1995 
examinations did not state that the service medical records 
and/or claims file records were available for review.  In 
each case, it appears that the examiner relied on a history 
as given by the veteran.  The examiner who conducted the 
March 1995 examination specifically noted that the history of 
previous, multiple arthroscopic procedures were recorded as 
given by the veteran.  As the medical evidence of record does 
not show the veteran had a meniscectomy, there is therefore 
no manifestation of his left knee disability that may be 
rated separately under this diagnostic code.

An additional evaluation may also be warranted for arthritis 
shown by X-ray under Diagnostic Codes 5003-5010.  Service 
connection is in effect for degenerative joint disease, which 
has been diagnosed.  The most recent, July 1997, x-ray 
findings were of only a few tiny bone spurs.  Results of X-
rays taken in April 1996 were unremarkable except for a tiny 
patellar spur of questionable significance.  Nonetheless, x-
rays in March 1995 were interpreted as showing mild 
degenerative joint disease.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.   

In this case, the veteran's range of motion of the left knee 
has been consistently reported as from 0 to 110 degrees.  
This does not support a compensable rating under either 
Diagnostic Code 5260, for limitation of flexion, or 
Diagnostic Code 5261, for limitation of extension.  
Compensable ratings are assigned for flexion limited to 45 
degrees or extension limited to 10 degrees, or for greater 
limitation of motion.  Nonetheless, with x-ray evidence of 
degenerative changes and some limitation of motion, a 
separate 10 percent rating is warranted under Diagnostic Code 
5010-5003.  

Additional evaluations are also available for ankylosis of 
the knee joint under Diagnostic Code 5256, impairment of the 
tibia and fibula under Diagnostic Code 5262, and genu 
recurvatum under Diagnostic Code 5263.  However, the medical 
evidence of record does not demonstrate that the required 
manifestations are present.  The record is bereft of any 
medical records showing complaints of or treatment for 
ankylosis, impairment of the tibia and fibula, or 
hyperextension.  

In Esteban, the Court held that the Board must consider the 
veteran's scars separately.  Thus, in addition to considering 
whether a higher or additional evaluation for the veteran's 
knee disability is warranted under the diagnostic codes 
involving the leg or arthritis, the Board will analyze wither 
a compensable evaluation is warranted for the scar that is 
the residuals of the resultant inservice surgery under 
Diagnostic Codes 7803, 7804, and 7805.

Diagnostic Codes 7803 and 7804 provide for a 10 percent 
rating for a scar that is "poorly nourished, with repeated 
ulceration," or "tender and painful on objective 
demonstration," respectively.  VA examination reports reveal 
no tenderness at the scars.  Specifically, both the July 1997 
and April 1996 note a sunken or dented scar, which is 
described as nontender in July 1997.  Moreover, the April 
1993 examination report, conducted before the November 1993 
surgery, reveals a well-healed scar that is nonadherent and 
nontender.  The examiner further notes that, although there 
is some indentation of the scar, there is no muscle atrophy 
in the distal musculature.  Diagnostic Code 7805 directs that 
"limitation of function" is rated according to the part of 
the body that is affected.  Because the veteran has not 
alleged, and the medical evidence does not demonstrate, that 
function of the knee is limited by the scar itself, there is 
no such residual which can be considered under Diagnostic 
Code 7805.  After consideration of the evidence the Board 
finds that the criteria for a compensable rating for the 
residual scar are not met.  Specifically, there is no 
evidence of pain, tenderness, adherence, pulling, or 
limitation of movement at the residual scar.

The foregoing does not, however, preclude the granting of a 
higher evaluation for this disability than has been granted 
herein.  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher ratings 
are provided for greater impairment of the knee.  The 
evidence, however, reflects that the required manifestations 
are not present.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for the residuals of 
his left knee injury.  It is not shown that he requires 
frequent treatment for this disability, or that the treatment 
he requires interferes with his employment.  Rather, the 
veteran testified before the undersigned member of the Board 
that his left knee disability required that he miss two days 
from work since 1997.  Moreover, he testified that he 
requested transfer to a different position in his place of 
employment, not because of his knee disability but to acquire 
a higher wage.  In addition, he averred that he is able to 
sit down every hour to rest his knee in the new position.  
The evidence cannot, therefore, show that the impairment 
resulting from his left knee disability markedly interferes 
with his employment.  Thus, there is no evidence that the 
impairment resulting solely from the residuals of the injury 
to the veteran's left knee warrants extra-schedular 
consideration in this case.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of pain and pain upon motion 
were noted by the examiner; and, a higher evaluation was 
assigned in part because of the objective observations of 
pain, swelling, and locking, and the veteran's testimony as 
to these symptoms.  In addition, the examiner did note 
patellar grinding and popping which, again, was considered in 
the RO's assignment of the next higher evaluation.  
Complaints of collapse have not been objectively observed, 
and the examiners have noted no instability.  Consequently, 
this complaint, by itself, does not support an assignment of 
an increased rating beyond that warranted by the demonstrated 
pain and pain upon motion, crepitus, swelling, and locking 
contemplated in the criteria for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  As discussed above, the ratings now 
assigned for the left knee account for the pain and pain upon 
motion demonstrated.  The presence of other factors listed in 
38 C.F.R. § 4.45, such as excess fatigability, incoordination 
and impaired ability to execute skilled movements smoothly, 
has not been contended or shown.


ORDER

An evaluation greater than 20 percent for chondromalacia of 
the left patellae, status post-lateral release, is denied.

A separate 10 percent evaluation for degenerative joint 
disease of the left knee is granted, subject to controlling 
regulations governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

